 

Nanophase Technologies Corporation 8-K [nanx-8k_052518.htm]

 

Exhibit 10.1

FIRST AMENDMENT TO

SUPPLY AGREEMENT

This First Amendment to Supply Agreement (this “Amendment”) is made by and
between Nanophase Technologies Corporation, a corporation organized and existing
under the laws of the State of Delaware, having its principal place of business
at 1319 Marquette Drive, Romeoville, IL 60446 (“Supplier”), and Hallstar Ester
Solutions Corporation (formerly known as Ester Solutions Company), a Delaware
corporation, having its principal place of business at 5851 W 73rd St, Bedford
Park, IL, USA 60638 (“Company”) (each, a “Party” and together, “Parties”).

WHEREAS, Supplier and Company have entered into that certain Supply Agreement
dated March 31, 2016 (the “Agreement”); and

WHEREAS, Supplier and Company desire to enter into this Amendment to amend the
Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants and
agreements herein contained, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto,
intending to be legally bound, agree to amend and do hereby amend the Agreement
as follows:

1.       

All references to “Ester Solutions Company” in the Agreement are deleted and
replaced with “Hallstar Ester Solutions Corporation.”

2.       

Article 5 of the Agreement is hereby deleted and replaced by the following:

5.       

MARKS

5.1

Ownership: All trademarks, service marks, trade names, logos or other words or
symbols identifying the Products (the "Marks") are and will remain the exclusive
property of Company, whether or not specifically recognized or perfected under
applicable law. Supplier will not acquire any right in the Marks. Supplier will
not register, directly or indirectly, any trademark, service mark, trade name,
company name or other proprietary or commercial right that is identical or
confusingly similar to the Marks or that constitute translations thereof.

5.2

Intentionally Omitted.

3.       

Section 8.1 of the Agreement is hereby deleted and replaced by the following:

8.1

Ownership. All Intellectual Property Rights in and in relation to the Products
that a party developed prior to the Effective Date shall be and remain the sole
and exclusive property of such party ("Pre-Existing IP"). . Notwithstanding the
foregoing, as between Suppler and Company, all Intellectual Property Rights in
and in relation to modifications or customizations to the Products (New Product
Concept) requested by Company or a customer of Company shall be under the sole
ownership of the Company, and the Company shall have the exclusive right to sell
the New Product Concept. Supplier shall not be obligated to make or develop the
New Product Concept. Each party hereby grants the other party a limited,
non-exclusive and nontransferable license to use its Pre-Existing IP and its
Intellectual Property solely as necessary for the other party to perform its
obligations under this Agreement.

4.       

The effective date of this Amendment, like the Agreement, shall be May 21,
2018(the “Effective Date”).

5.       

The Agreement shall in all other respects be in full force and effect and
continue on its existing terms, except as amended by this Amendment.

 1 

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Amendment in multiple originals by their duly authorized officers and
representatives on the respective dates shown below, but effective as of the
Effective Date.

 

 

Nanophase Technologies Corporation

(“Supplier”)

 

Hallstar Ester Solutions Corporation

(“Company”)

            By: /s/ Jess Jankowski   By: /s/ Jeff Beckman           Name: Jess
Jankowski   Name: Jeff Beckman           Title: President & Chief Executive
Officer   Title: Assistant Secretary         5-21-2018

 

 



 2 

 